




NPC International, Inc.
7300 West 129 Street
Overland Park, Kansas 66213
March 4, 2015




TROY D. COOK


Re:    2015 Bonus Eligibility


Dear Mr. Cook:


Reference is made to that certain Employment Agreement (the "Employment
Agreement"), dated November 4, 2011, by and among NPC International, Inc.
("NPC"), NPC Acquisition Holdings, LLC ("Holdings"), NPC International Holdings,
Inc. ("Parent") and Troy D. Cook ("Employee"). All capitalized terms used but
not defined herein shall have the meaning set forth in the Employment Agreement.


Employee hereby acknowledges and agrees that, notwithstanding anything to the
contrary in the Employment Agreement, solely in respect of the Company's fiscal
year ending December 29, 2015 ("FY2015"), the Bonus Compensation scheme set
forth in Section 4.2 of the Employment Agreement shall be disregarded
(including, for the avoidance of doubt, any Departmental Performance Bonus
Compensation, Adjusted EBITDA Bonus Compensation, FCF Bonus Compensation and
Revenue Bonus Compensation or other bonus referred to in the Employment
Agreement) and, in lieu thereof, Employee shall be eligible for a FY2015 bonus
as determined by the Compensation Committee in consultation with Employee.


Except as expressly modified above, the Employment Agreement shall remain in
full force and effect (including in respect of any Bonus Compensation after
FY2015).


* * * * * * *



--------------------------------------------------------------------------------




Please acknowledge your agreement with the terms of this letter agreement by
counter-signing and returning this letter agreement to the Company.


Very truly yours,


NPC INTERNATIONAL, INC.




By:     _/s/ James K. Schwartz
Name:     James K. Schwartz
Title:
President, Chief Executive Officer and Chief Operating Officer







ACKNOWLEDGEMENT AND AGREEMENT


Effective as of the date of this letter agreement, Employee hereby agrees to be
bound by its terms.


/s/ Troy D. Cook
Troy D. Cook



